Citation Nr: 1624086	
Decision Date: 06/15/16    Archive Date: 06/29/16

DOCKET NO.  10-37 445	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for a right ankle disability. 

2.  Entitlement to service connection for a bilateral knee disability.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Jennifer R. White, Counsel


INTRODUCTION

The Veteran served on active duty from July 1982 to June 1986. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

The Veteran provided testimony during a hearing before the Board at the RO in September 2012.  A transcript is of record. 

The Veteran's claims were remanded in an April 2013 Board decision.  The claim of entitlement to service connection for pes planus (flat feet) was granted in an October 2013 rating decision.  There is no indication of a disagreement with the 50 percent disability rating assigned.  Thus, the Board no longer has jurisdiction over this claim.  

The Board remanded the Veteran's claims again in May 2014.  There has been substantial compliance with the actions required by the prior remand in regards to the claims for service connection for bilateral knee disabilities.  Stegall v. West, 11 Vet. App. 268 (1998).

The Board notes that the Veteran's claims file is in the VBMS electronic claims file format.  

The issue of service connection for a right ankle disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDING OF FACT

Bilateral knee disability did not have its clinical onset in service and is not otherwise related to active duty; knee arthritis was not exhibited within the first post service year.  


CONCLUSION OF LAW

A bilateral knee disability was not incurred or aggravated in service, and knee arthritis may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014 & Supp. 2015); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim.  Accordingly, notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

Here, the Veteran was sent a letter in March 2007 that fully addressed all notice elements and was issued prior to the initial RO decision in this matter.  The letter provided information as to what evidence was required to substantiate the claims and of the division of responsibilities between VA and a claimant in developing an appeal.  Moreover, the letter informed the Veteran of what type of information and evidence was needed to establish a disability rating and effective date.  Accordingly, no further development is required with respect to the duty to notify.

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service treatment records, as well as post-service reports of VA and private treatment and examination.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claims.  

For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).
Regulations

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service connection also may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In general, direct service connection may not be granted without medical evidence of a current disability; medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

Where a veteran has served for 90 days or more during a period of war, or during peacetime service after January 1, 1947, and arthritis becomes manifest to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015).

In evaluating the claim, the Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a 3-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303 at 308 (2007) (Observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.  

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159.   Lay evidence may be competent and sufficient to establish a diagnosis of a condition when:

(1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer);

(2) the layperson is reporting a contemporaneous medical diagnosis, or;

(3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  

Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (where widow seeking service connection for cause of death of her husband, the Veteran, the Court holding that medical opinion not required to prove nexus between service connected mental disorder and drowning which caused Veteran's death).   

In ascertaining the competency of lay evidence, the Courts historically had held that a layperson is not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183 (1997).   However, in certain instances, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See, e.g., Barr v. Nicholson, 21 Vet. App. 303 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398 (1995) (flatfeet).   Laypersons have generally been found to not be competent to provide evidence in more complex medical situations.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (concerning rheumatic fever).  

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).

After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 511-512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence"). 

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

The Veteran contended during hearing testimony that he originally had treatment for his knees during service; with post-service treatment beginning in the early 1990s.  

The induction examination in May 1982 notes no disabilities.  Service treatment records indicate treatment for the Veteran's knees during his time in the Marine Corps.  More specifically, service treatment records show that the Veteran's right knee gave out in March 1985.  An x-ray the same month indicated no knee abnormalities.  He went through rehabilitation for the right knee in January 1986.  A February 1986 treatment note indicates pain in both knees.  The physician's summary at discharge dated June 1986 indicates chronic bilateral "CMP" (Chondromalacia Patella), no sequelae.  

A January 2005 record from the Department of Labor, associated with the claims file in September 2015,  indicates that the Veteran injured his medial collateral ligament when he fell on the ice at work.

An undated letter from Dr. Y reflects that he had treated the Veteran for 15 to 17 years with Vicodin and Motrin for knee problems, to include tendonitis.  An additional September 2012 statement from Dr. Y, noting review of the Veteran's service records, indicates that the Veteran's knee disabilities result from running with combat boots.

A May 2010 VA examination indicates no knee abnormalities.

A VA examiner indicated in May 2013 that the knee disabilities, described as arthritis,  are as likely as not related to service as there is documentation of treatment in service and thereafter.  

An October 2015 VA examination report (by the same examiner who conducted the May 2013 examination) concluded that current knee disability was not likely related to service.  The examiner indicated that:

I do not believe it is at least as likely as not (50% probability or more) that the veteran's bilateral knee condition had its onset in military service or is otherwise related to a disease or injury in service, including the treatment for chondromalacia of the bilateral knees and the second-degree right ankle sprain during service, or was caused or worsened by a service-connected disability to specifically include the veteran's pes planus.  The veteran's current bilateral knee condition is more likely related to his history of physically demanding work as a Chicago Policeman and due to his work as a Federal Air Marshall from (1990) through (2014).  Based on history, physical examination, and review of available treatment records, I believe it is likely that his current bilateral knee condition was aggravated due to his physically demanding work as a Chicago policeman and as a Federal Air Marshall.  I do not believe the veteran had a baseline level of significant impairment or disability prior to aggravation of his bilateral knee condition around 2010.  I do not believe there is a measurable increase in severity of a disability that is due to service-connected disability. 

Rationale: This is a 51-year-old male United States Marine Corps veteran who was evaluated and treated for pain and swelling in his knees (1983) during military service.  He was given a diagnosis of chondromalacia and degenerative joint disease in his knees.  The veteran was on regular and unrestricted duty prior to separation from military service in 1986.  A review of available medical records documents no specific continuity of care for evaluation and treatment of a bilateral knee condition earlier than 2010, approximately 24 years after separation from military service in June 1986.  I do not believe the veteran has a current bilateral knee condition that is related to his service-connected pes planus or his history of treatment for chondromalacia of bilateral knees during military service. 

The veteran was evaluated by Dr. David Smith, an orthopedic specialist, in March 2013.  Dr. Smith indicated that the veteran was previously evaluated by Dr. Levine from Midwest orthopedics and was given a diagnosis of osteoarthritis in his knees.  It is unclear as to when the veteran first started seeing Dr. Levine. The veteran estimates that it was probably sometime around 2010...The veteran has a normal neuromuscular examination today. 

The medical opinions by Dr. SY are of limited probative value because they are not accompanied by any significant explanation or rationale.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning; threshold considerations are whether the person opining is suitably qualified and sufficiently informed).  There is a reference to review of service treatment records and possible incurrence or aggravation of knee problems due to running in combat boots.  The September 2012 record refers to treatment for almost twenty years (since the 1990s) and the undated medical report notes treatment since the 1980s; no contemporaneous treatment records from this physician have been submitted.  

The May 2013 opinion has little in the way of rationale, but the same examiner amended this opinion following examination in October 2015.  This opinion was based upon examination of the Veteran, his medical records and reported history and it is accompanied by a detailed rationale.  The Board acknowledges that the examiner indicated that the Veteran was diagnosed with degenerative joint disease in-service; however, there is no indication of such in the service treatment records and knee x-rays in-service were normal.  The Board finds that this statement is either a typographical error or simply a re-statement of the Veteran's contentions; however, in the final analysis the examiner opined that there is no nexus between the Veteran's current knee disabilities and service, even with the (incorrect) statement which suggests a relationship to service.  Thus, the Board dismisses the mis-statement of the in-service diagnosis of degenerative joint disease and finds that the October 2015 opinion is entitled to substantial probative weight.  See Id.   

The Veteran has expressed his opinion that current knee disability is related to service.  However, as a lay person, he can only comment as to symptoms and immediately-observable relationships.  He lacks the expertise in this case, not involving such an immediately observable cause-and-effect relationship, to conclude that current knee disability was caused by a specific disease or injury in service, as opposed to some other cause. Rather, it would require medical expertise to evaluate the disability, consider all the potential causes, and determine that one was a more likely cause than another.  Hence, the Veteran's opinion on this question is not competent evidence.  38 C.F.R. § 3.159(a)(1), (2) (2015). 

To the extent the Veteran is claiming continuity of knee problems since service, his claim is not convincing.  Arthritis of the knees was not found in service.  The option of establishing service connection through a demonstration of continuity of symptomatology rather than through a finding of nexus is specifically limited to the chronic disabilities listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  While arthritis of the knees has been diagnosed following service, this was following a work-related knee injury many years after service.  There is no indication in the treatment records following the work-related injury of pre-existing knee problems and no mention that knee problems had persisted since service.  

There is no other evidence of a relationship between the Veteran's current knee disability and service, and neither he nor his representative has alluded to the existence of any such evidence.  A preponderance of the evidence is against a finding that current knee disability is related to service or that arthritis was manifested during the year following service discharge.  Hence, the preponderance of the evidence is against the Veteran's claims and the claim of service connection for bilateral knee disability  must be denied.  See 38 U.S.C.A. §§ 1110, 1131, 5107(b); 38 C.F.R. § 3.303.


ORDER

Entitlement to service connection for a bilateral knee disability is denied.


REMAND

The October 2013 remand indicated that there was no treatment of record during service for the Veteran's claimed disabilities.  It's unclear whether this was a mis-statement of the facts or whether additional service treatment records were associated with the claims file since October 2013.  With consideration of this possibility, and as the Veteran had multiple episodes of in-service treatment for a right ankle disability to include casting, the Veteran should be afforded an additional examination to consider all theories of entitlement to service connection to include whether there is a relationship between the cited in-service treatment and the current disabilities or whether the disabilities on appeal are secondary to or aggravated by his now service-connected pes planus.  

The Board is responsible for entering the final decision on behalf of the Secretary in claims for entitlement to veterans' benefits, see 38 U.S.C.A. § 7104(a), and as such, remand instructions to the RO in an appealed case are neither optional nor discretionary.  See, e.g., Stegall v. West, 11 Vet. App. 268 (1998) (the U.S. Court of Appeals for Veterans Claims vacated and remanded a Board's decision because it failed to ensure that the RO achieved full compliance with specific instructions in a Board remand).

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with a VA orthopedic examination with a qualified physician to determine the nature and etiology of any right ankle disability. 

The electronic claims folder must be sent to the examiner for review; consideration of such should be reflected in the completed examination report or in an addendum. 

For any right ankle disability found, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that it had its clinical onset in service or is otherwise related to a disease or injury in service, the second degree right ankle sprain during service, or was caused or worsened by a service-connected disability to specifically include the Veteran's pes planus.  If aggravated, state what is the baseline level of the disability prior to aggravation and what is the permanent, measurable increase in severity of the disability that is due to service-connected disability.   

The examiner should provide reasons for the opinions that take into account the Veteran's reports of his history, the service treatment records, VA examination reports, and the private clinical records.  A complete rationale for opinions provided should be included. 

2.  After completion of all requested and necessary development, the AOJ should review the record in light of the new evidence obtained.  If any benefit for which there is a perfected appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case.  Once they are afforded an opportunity to respond, the claim should be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
THOMAS J. DANNAHER	
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


